DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Line Numbers in Claims
Please note that any mention of line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced hereinbelow in this office action.

Trademarks Noted in the Specification
The use of the terms Java®, Scala®, Smalltalk®, Eiffel®, Emerald®, Python®, and Visual Basic®, each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
At least the terms listed above, which appear on page 34 of the specification in paragraph [0098] at lines 3-6, are trademarks.  Applicant is urged to respect the rights of the respective trademark holders by properly marking these noted trademarks, as well as any other trademarks in the specification known to Applicant.  As for the mention above of “generic terminology,” an example would be: Kleenex®, a trademark of Kimberly-Clark Corporation for facial tissues.  In this example, “facial tissues” is the generic terminology.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, dependent claim 6 is indefinite and unclear in context as to what is performing the adjustment on line 4.
Each of dependent claims 7-11 is unclear, at least, in that it depends from unclear, dependent claim 6.


Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacBean (US 7,741,991 B1), hereinafter MacBean (‘991).
The text of independent claim 18 is as follows:
“18. A method for adjusting radar signal direction on an unmanned movable platform (UMP) during navigation, comprising: transmitting a radar signal; detecting a movement associated with the UMP; and adjusting a direction of a beam of the radar signal according to the movement.”
First of all, with respect to independent claim 18, “A method for adjusting radar signal direction on an unmanned moveable platform (UMP) during navigation” (lines 1-2) is plainly disclosed by MacBean (‘991) in that the method of operation of the MacBean (‘991) device is practiced onboard an “unmanned moveable platform” in the form of a missile (column 1, lines 5-6; column 2, lines 32-37 and 45-50; column 14, lines 10-12; Figure 3).
The first method step of claim 18 of “transmitting a radar signal” (line 3) is met by the action of the radar disclosed in MacBean (‘991) as it transmits a radar signal to track a target, noting, for example, item 7 in Figure 1, and, column 2, lines 45-47.
The second method step of claim 18 of “detecting a movement associated with the UMP” (line 4) is met in MacBean (‘991) by the action of the “inertial reference unit 11,” noting, for example, column 3, lines 38-45.
The third method step of claim 18 of “adjusting a direction of a beam of the radar signal according to the movement” (line 5) is met in MacBean (‘991) by the “angle tracking estimator 61” and/or the “gimbal demand processor” 65 and/or the “guidance unit processor” 67 and/or the “antenna servo.”  That is to say any one or more parts of the MacBean (‘991) device that generates the signal to adjust the radar beam direction or that moves the antenna to adjust the beam direction.
In that each and every claimed feature in independent claim 18 is plainly disclosed in MacBean (‘991), independent claim 18 is anticipated by MacBean (‘991).
The further limitations of dependent claim 19 are met by MacBean (‘991) as applied above to independent claim 18 in that the corrections to the antenna are applied “along at least two orthogonal axes,” namely, the azimuth and elevation,” noting, for example, column 2, lines 32-37 and 57-67, and items 3 and 5 in Figure 1.
Regarding the further limitations of dependent claim 20, as the missile moves there is a difference between the true and estimated sightline direction during tracking of the target (e.g., column 8, lines 40-46), and the calculations performed by the method of operation of MacBean (‘991) determines a correction for the direction of the radar beam to “substantially correct the deviation” by the azimuth and elevation servo motors adjusting the direction of the radar beam from the antenna (see Figure 1).
The text of independent claim 1 is as follows:
“1. An unmanned movable platform (UMP), comprising: at least one sensor configured to detect a movement associated with the UMP; at least one radar configured to transmit a radar signal; and at least one processor configured to: receive a sensor signal associated with the movement from the at least one sensor; and direct the at least one radar to adjust a direction of a beam of the radar signal based at least in part on the sensor signal.”
Looking, now, to independent claim 1, MacBean (‘991) plainly discloses, “An unmanned moveable platform (UMP) (line 1) in the form of a missile, noting, for example, column 1, lines 5-6, and Figure 1. 
The claim 1, “at least one sensor configured to detect a movement associated with the UMP” (line 2) is met in MacBean (‘991) by the “inertial reference unit 11,” noting, for example, column 3, lines 38-45.
The claim 1, “at least one radar configured to transmit a radar signal” (line 2) is met by the radar as disclosed in MacBean (‘991), noting, for example, item 7 in Figure 1; column 2, lines 45-47; and, column 14, lines 10-12.
The claim 1, “at least one processor configured to: receive a sensor signal associated with the movement from the at least one sensor; and direct the at least one radar to adjust a direction of a beam of the radar signal based at least in part on the sensor signal” (lines 4-8) is met in MacBean (‘991) by the disclosed “processing means,” noting, for example, column 1, lines 24-43, noting, especially, “the processing means being responsive … to body rate signals produced by the inertial reference unit”; column 14, lines 16-26; and, Figure 3 (the signal from item 11 passes via items 61 and 65 to the “ANTENNA SERVO” in order “to adjust a direction of a beam of the radar signal base at least in part on the sensor signal.”).
In that each and every claimed feature in independent claim 1 is plainly disclosed in MacBean (‘991), independent claim 1 is anticipated by MacBean (‘991).
The further limitations of dependent claim 2 are met by MacBean (‘991) as applied above to independent claim 1 in that the corrections to the antenna are applied “along at least two orthogonal axes,” namely, the azimuth and elevation,” noting, for example, column 2, lines 32-37 and 57-67, and items 3 and 5 in Figure 1.
Regarding the further limitations of dependent claim 6, as the missile moves there is a difference between the true and estimated sightline direction during tracking of the target (e.g., column 8, lines 40-46), and the calculations performed by the MacBean (‘991) device determines a correction for the direction of the radar beam to “substantially correct the deviation” by the azimuth and elevation servo motors adjusting the direction of the radar beam from the antenna (see Figure 1).
The further limitations of dependent claim 7 are met by MacBean (‘991) as applied above to claim 6 and to claim 1 in that the missile in level flight broadly can be said to be flying horizontally as opposed to vertically.
The further limitations of dependent claim 8 are met by MacBean (‘991) as applied above to claims 1 and 6 in that the “predetermined direction is a moving direction” of the MacBean (‘991) missile as it tracks a target.
The further limitations of dependent claim 9 are met by MacBean (‘991) as applied above to claims 1 and 6 in that the “fixed object” or “moving object” is a target of the missile, noting, for example, column 1, lines 24-43.
The further limitations of dependent claim 10 are met by MacBean (‘991) as applied above to claims 1 and 6 in that the missile in MacBean (‘991) “points to” the “position” of the target, at which the missile will arrive “after a predetermined time.”
The further limitations of dependent claim 11 are met by MacBean (‘991) as applied above to claims 1 and 6 in that the “deviation” or the correction is determined “at least in part” on the signal from the “inertial reference unit 11.”
The further limitations of dependent claim 12 are met by MacBean (‘991) in that the “processing means” in MacBean (‘991) directs the radar beam “to constantly point to a predetermined fixed direction,” which would be the direction to the target.  It is noted that the term, “target” in MacBean (‘991) would encompass fixed targets.
The further limitations of dependent claim 14 are met by MacBean (‘991) in that the MacBean (‘991) radar is “on a front side” of the missile,” which “at least one” of the alternatives disclosed in claim 14.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over MacBean (‘991).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The further limitations of dependent claim 13 are not disclosed by MacBean (‘991) in that MacBean (‘991) discloses a radar generally.  It would have been obvious to one of ordinary skill-in-the-art that any suitable wavelength could be used in MacBean (‘991), and it would have further been obvious to one of ordinary skill-in-the-art to use a wavelength in MacBean (‘991) that on the same order of magnitude as the intended target in order to optimize the operation of the MacBean (‘991) radar.
Claims 3-4  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MacBean (‘991) in view of Kanade et al (US 2017/0076616 A1), hereinafter Kanade et al (‘616).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
In dependent claim 3, the further limitations of “the at least one radar is further configured to detect an object that reflects the radar signal” (line 2) is met by MacBean (‘991) as applied above to independent claim 1, in which rejection the MacBean (‘991) radar detects targets.  However, MacBean (‘991) does not disclose the claim 3 further limitation, “the at least one processor is further configured to: determine that the UMP is moving towards the object based on a reflected radar signal reflected by the object, and maneuver the UMP to avoid colliding into the object” (lines 4-7).
Kanade et al (‘616) teaches the use of an unmanned aerial vehicle obstacle detection and avoidance system that may be used on various types of unmanned vehicles or platforms (e.g., paragraph [0058] at lines 1-4, particularly noting, “jet engine system” as in a missile, and at lines 11-12, particularly noting, “other types of aerial vehicles”; and, paragraph [0061] at lines 1-3) for the advantages of great versatility in avoiding collisions, noting, for example, paragraph [0009].  In Kanade et al (‘616), a radar is disclosed to detect obstacles in certain disclosed embodiments, noting, for example, paragraph [0068] at lines 6-9 and 15-19, noting the “radar” and the “processor.”  In Kanade et al (‘616), the “obstacle” is something with which the UAV “may possibly collide,” noting, for example, paragraph [0060] at lines 1-6.  In Kanade et al (‘616), the disclosed “detection and avoidance module 120,” which is a module running on a processor, meets the claim 3 limitations, “the at least one processor is further configured to: determine that the UMP is moving towards the object based on a reflected radar signal reflected by the object, and maneuver the UMP to avoid colliding into the object” (lines 4-7), noting, for example, paragraph [0070] at lines 1-4, and, paragraph [0077].
With these facts and teachings in mind, it would have been obvious to one of ordinary skill-in-the-art to provide the Kanade et al (‘616) in MacBean (‘991) to obtain the advantages taught by Kanade et al (‘616) (see the paragraph immediately preceding this paragraph).
In that the further limitations of dependent claim 3 are met by the applied combination of MacBean (‘991) in view of Kanade et al (‘616), the further limitations of dependent claim 3 are obvious over the applied combination of MacBean (‘991) in view of Kanade et al (‘616) as set forth above.
With respect to the further limitations of dependent claim 4, these are not met by the applied combination of MacBean (‘991) in view of Kanade et al (‘616) as applied above to dependent claim 3.  However, Kanade et al (‘616) teaches the use of the system on various types of unmanned aerial vehicles or platforms (e.g., paragraph [0058] at lines 1-4, particularly noting, “jet engine system” as in a missile, and at lines 11-12, particularly noting, “other types of aerial vehicles”; and, paragraph [0061] at lines 1-3), including a quadcopter UAV.  With this teaching in mind, and noting that MacBean (‘991) is a general unmanned aerial vehicle or platform with a “jet engine,” it would have been obvious to one of ordinary skill-in-the-art that the overall system of the applied combination of MacBean (‘991) in view of Kanade et al (‘616) could also be practiced on a quadcopter or other type of UAV for the advantages taught by Kanade et al (‘616) (see above).  Alternatively, with this same teaching in mind, and noting that MacBean (‘991) is a general unmanned aerial vehicle or platform with a “jet engine,” it would have been obvious to one of ordinary skill-in-the-art to try to practice the system of the applied combination on a quadcopter or other UAV as taught by Kanade et al (‘616) with a reasonable expectation of success.
In that each and every claimed feature of dependent claim 4 is plainly present in the applied combination of MacBean (‘991) in view of Kanade et al (‘616) as applied above to dependent claim 4, the further limitations of dependent claim 4 are obvious over the applied combination of MacBean (‘991) in view of Kanade et al (‘616) as applied above to dependent claim 4.
Looking to the further limitations of dependent claim 15, the limitation, “wherein the at least one radar is configured to detect positions of a plurality of surrounding objects” (lines 2-3) is met by the applied combination of MacBean (‘991) in view of Kanade et al (‘616) as applied above to dependent claims 3-4.  Further, with reference to the further limitations of dependent claim 15, in that Kanade et al (‘616) of the applied combination makes calculations in a processor to determine, at least, a score relating to the relative hazard of a plurality of “surrounding objects” as to collision, it would have been obvious to one of ordinary skill-in-the-art to store in “at least one storage medium” associated with the Kanade et al (‘616) processor the positions of the surrounding objects in real time to facilitate the calculations, at least, in that the calculations for all of the objects could not be performed simultaneously.  
In that all of the claimed features of dependent claim 15 are plainly present in the applied combination of MacBean (‘991) in view of Kanade et al (‘616) as applied above to claim 15, dependent claim 15 is obvious over the applied combination of MacBean (‘991) in view of Kanade et al (‘616) as applied above to claim 15.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MacBean (‘991) in view of Kanade et al (‘616) and further in view of Wang et al (US 2014/0131510 A1), hereinafter Wang et al (‘510).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The further limitations of dependent claim 5 are partially-met by the applied combination of MacBean (‘991) in view of Kanade et al (‘616) as applied above to claims 3 and 4, as to the claim 5 limitation, “a plurality of rotors connected to a plurality of propellers” (line 2) in that the applied combination as applied above to claim 4 is in the form of a quadcopter or other type of UAV.  However, the claim 5, “Electronic Speed Control connected to the at least one processor and configured to control rotation speed of the plurality of rotors” (lines 3-4) is not present in the applied combination as applied combination as applied above to claim 4.
Wang et al (‘510) teaches the use of an “Electronic Speed Control” (ESC) for controlling the rotors, and that the ESC is connected to “flight control module 33”, where the “flight control module 33” includes one or more processors, noting, for example, paragraph [0053] at lines 4-6, and, paragraph [0056] at lines 1-12.  Kanade et al (‘616) of the applied combination as applied above to claim 4 discloses that the maneuvers of the UAV may include a change of speed, noting, for example, paragraph [0070] at lines 16-18.  With these facts and teachings in mind, it would have been obvious to one of ordinary skill-in-the-art to modify the combination of MacBean (‘991) in view of Kanade et al (‘616) with the ESC of Wang et al (‘510) to implement the speed changes disclosed in Kanade et al (‘616) of the applied combination in order to optimize speed control.  Alternatively, it would have been obvious to one of ordinary skill-in-the-art to try to modify the combination of MacBean (‘991) in view of Kanade et al (‘616) with the ESC of Wang et al (‘510) to implement the speed changes disclosed in Kanade et al (‘616) of the applied combination with reasonable expectation of success.
In that each and every claimed feature set forth in dependent claim 5 is present in the applied combination of MacBean (‘991) in view of Kanade et al (‘616) and further in view of Wang et al (‘510), the further limitations of dependent claim 5 are obvious over the applied combination of MacBean (‘991) in view of Kanade et al (‘616) and further in view of Wang et al (‘510) as set forth above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MacBean (‘991) in view of Hayashikura et al (US 5,654,715), hereinafter Hayashikura et al (‘715).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The further limitations of dependent claim 14 are met by MacBean (‘991) only as to the limitation, “a radar in a front side of the UMP” (line 2), which is the travelling direction of the missile in MacBean (‘991).  However, MacBean (991) does not disclose “a radar in a rear side of the UMP” (line 3), “a radar in a left side of the UMP” (line 4), “a radar in a right side of the UMP” (line 5), “a radar in a top side of the UMP” (line 6), or, “a radar in a bottom side of the UMP” (line 7).
Hayashikura et al (‘715) is of the same general field of endeavor as MacBean (‘991), namely sensors on a moving vehicle or platform.  Hayashikura et al (‘715) teaches generally for a moving vehicle or platform to have a plurality of radar units monitoring in every direction for the advantage of detecting objects in any direction surrounding the moving vehicle or platform, noting, for example, column 8, lines 8-14.
Thus, it would have been obvious to one of ordinary skill-in-the-art to try to place radar units in all of the directions claimed on lines 3-7 of claim 14 on the missile of MacBean (‘991) for the advantage of detecting objects near the missile in any direction.

Potentially-Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The further limitations of dependent claim 15 when combined with the limitations of independent claim 1 are not disclosed in the prior art of record, and would not have been obvious to one of ordinary skill-in-the-art.
The further limitations of dependent claim 16 when combined with the limitations of independent claim 1  and of dependent claim 15 are not disclosed in the prior art of record, and would not have been obvious to one of ordinary skill-in-the-art.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perry et al (‘250) is of general interest for the disclosure relating to target motion compensation and acceleration correction.
Clark et al (‘381) is of general interest for disclosing a quadcopter with a distance detector that can change directions.
Smith (‘880) is of general interest for disclosing a vehicle with radar units in all directions around the vehicle.
Cesarano (‘851) is of general interest for showing the controlling the direction of a transmitted beam as a function of position.
Schmidt (‘610) is of general interest for the disclosure relating to correcting the tracking from a moving platform.
Hose (‘210) is of general interest for the disclosure relating to steering of a beam as a function of velocity components.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648